FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 8, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
LARRY BENGE,

      Plaintiff - Appellant,

v.                                                          No. 16-5108
                                               (D.C. No. 4:15-CV-00714-GKF-FHM)
CITY OF TULSA ex rel. TULSA POLICE                          (N.D. Okla.)
DEPARTMENT; STATE OF
OKLAHOMA ex rel. TULSA COUNTY
DISTRICT ATTORNEY; LARRY G.
MARK; ADAM J. JAMES; LINDA L.
HANNA,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and LUCERO, Circuit Judges.
                 _________________________________

      Larry Benge appeals the district court’s dismissal of his 42 U.S.C. § 1983

claim and denial of leave to amend. We lack jurisdiction to review the district

court’s order denying leave to amend. Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm the district court’s order of dismissal.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                           I

      In April 2013, Benge purchased numerous pieces of artwork from a pawn

shop. Approximately one year later, he attempted to sell some of those items to

Linda Greever, owner of a business known as the Art Market. Greever recognized

the artwork as her own and claimed that it had been stolen from her store by a former

employee, Jerry Watashe. She notified law enforcement.

      Tulsa Police Department (“TPD”) personnel demanded Benge turn the artwork

over to them. A detective stated that the items would be stored in the TPD property

room until a property hearing could be held. After submitting the items to TPD,

Benge was informed that because the property room did not have adequate space or

materials to store the artwork, it would be stored at the Art Market “pending the

outcome of the property hearing.” He was further advised that “[o]wnership has not

been determined by a judge at this point.” In January 2015, the Tulsa County District

Attorney (“TCDA”) filed charges against Watashe.1

      Benge filed suit in state court against the City of Tulsa ex rel. TPD, the State

of Oklahoma ex rel. TCDA, and three individual defendants in October 2015. He

advanced a single claim under § 1983, alleging that defendants’ confiscation of the

artwork and subsequent delivery to Greever violated his right to due process. TCDA

removed to federal court. All defendants moved to dismiss. The district court


      1
         Defendants ask us to take judicial notice that a property hearing was held and
that the state court, after conducting an evidentiary hearing, determined that Greever
was the owner of the artwork. Because that fact is immaterial to our disposition, we
decline to do so.
                                           2
granted the motions in an order entered June 30, 2016, concluding Benge had not yet

been finally deprived of the artwork.

      Just after the district court granted the defendants’ motions to dismiss, Benge

filed a motion to amend his complaint. Later that same day, the district court entered

judgment. Benge filed a timely notice of appeal on July 7, 2016. The district court

subsequently denied Benge’s motion to amend, concluding that it lacked authority to

consider the motion because Benge had already appealed.

                                           II

      Before addressing the merits of Benge’s appeal, we consider our jurisdiction to

do so. See Adams v. Reliance Standard Life Ins. Co., 225 F.3d 1179, 1182 (10th Cir.

2000) (“In light of the limited subject matter jurisdiction granted to the federal courts

by Congress, we have a duty to satisfy ourselves that jurisdiction is appropriate.”).

Regardless of its caption, a motion to amend “that questions the correctness of the

judgment” is treated as a Fed. R. Civ. P. 59(e) motion, if timely under that rule, for

purposes of Fed. R. App. P. 4. Trotter v. Regents of Univ. of N.M., 219 F.3d 1179,

1183 (10th Cir. 2000). And “[a]lthough Rule 59 motions are to be served not later

than ten days after entry of judgment, . . . this ten-day limit sets only a maximum

period and does not preclude a party from making a Rule 59 motion before formal

judgment has been entered.” Hilst v. Bowen, 874 F.2d 725, 726 (10th Cir. 1989) (per

curiam); see also Trotter, 219 F.3d at 1183 (construing motion to amend filed after

dismissal order entered but before entry of judgment as Rule 59(e) motion).



                                            3
Accordingly, we treat Benge’s motion to amend as a Rule 59(e) motion for purposes

of Rule 4.

      Although Benge filed a notice of appeal before the district court ruled on his

motion to amend, we nevertheless possess appellate jurisdiction over the district

court’s dismissal order. “If a party files a notice of appeal after the court announces

or enters a judgment—but before it disposes of any motion listed in Rule 4(a)(4)(A)

[which includes a Rule 59(e) motion]—the notice becomes effective to appeal a

judgment or order, in whole or in part, when the order disposing of the last such

remaining motion is entered.” Fed. R. App. P. 4(a)(4)(B)(i). Accordingly, Benge’s

notice of appeal became effective as to the dismissal order when the district court

disposed of his motion to amend. This is so even though the district court did not

address the merits of Benge’s motion. See De Leon v. Marcos, 659 F.3d 1276, 1282

(10th Cir. 2011) (concluding district court “disposed of [a] Rule 59 motion” and thus

“the notice of appeal ripened” when the district court entered an “order

acknowledging the withdrawal of the Rule 59 motion”).

      However, we lack jurisdiction to consider the district court’s denial of Benge’s

motion to amend. “A party intending to challenge an order disposing of any motion

listed in Rule 4(a)(4)(A) . . . must file a notice of appeal, or an amended notice of

appeal—in compliance with Rule 3(c)—within the time prescribed by this Rule

measured from the entry of the order disposing of the last such remaining motion.”

Fed. R. App. P. 4(a)(4)(B)(ii). Benge did not file a notice of appeal or an amended

notice of appeal following the district court’s order denying his motion. Compare

                                            4
Coll v. First Am. Title Ins. Co., 642 F.3d 876, 885 (10th Cir. 2011) (concluding that

upon disposition of a motion to amend the notice of appeal ripened to permit review

of the dismissal order, but this court lacked jurisdiction over the denial of the post-

dismissal motion to amend because a second notice of appeal was not properly filed),

with Warren v. Am. Bankers Ins. of Fla., 507 F.3d 1239, 1242, 1245 (10th Cir. 2007)

(reversing district court ruling that it lacked authority to rule on a Rule 59(e) motion

following notice of appeal, where appellant filed a timely amended notice of appeal

to challenge denial of motion). We thus cannot consider Benge’s arguments related

to the district court’s denial of leave to amend. Coll, 642 F.3d at 886 (“A timely

notice of appeal is both mandatory and jurisdictional.” (quotation omitted)).2

                                             III

       We review a Rule 12(b)(6) dismissal de novo, accepting as true all well-

pleaded factual allegations in the complaint and viewing them in the light most

favorable to the plaintiff. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir.

2009). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,


       2
         To the extent Benge argues that we lack jurisdiction over this appeal because
the district court stated its dismissal was without prejudice, we reject the argument.
The district court’s ruling that Benge’s claim fails because he had not yet been finally
deprived of the artwork effectively ends the matter in federal court. See Amazon,
Inc. v. Dirt Camp, Inc., 273 F.3d 1271, 1275 (10th Cir. 2001) (“Although a dismissal
without prejudice is usually not a final decision, where the dismissal finally disposes
of the case so that it is not subject to further proceedings in federal court, the
dismissal is final and appealable.”).
                                             5
550 U.S. 544, 570 (2007)). A claim is facially plausible if the plaintiff has pled

“factual content that allows the court to draw a reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

      Oklahoma law provides that any time property comes into the custody of a

municipality or the state, a claimant may file an application for a hearing at which

“the court shall make a judicial determination as to the proper and lawful release of

the property.” Okla. Stat. tit. 22, § 1321(I). As the district court noted, we have

characterized this remedy as a “predeprivation process” occurring “after the police

initially take possession of property” but before the court “adjudicate[s] property

interests.” Wolfenbarger v. Williams, 774 F.2d 358, 363 (10th Cir. 1985). It rejected

Benge’s claim because he had not established that he was entitled to a hearing prior

to final disposition of the artwork.

      Benge advances very little substantive argument against the conclusion that

that he had not been finally deprived of the artwork. He contends that the

defendants’ delay in disposing of the property qualifies as “final disposition” of that

property, an apparent reference to one of our prior cases in which we stated that §

1321 provides a framework “for determining ownership of allegedly stolen property

prior to its disposition.” Lavicky v. Burnett, 758 F.2d 468, 473 (10th Cir. 1985). But

the complaint specifically quotes a communication informing Benge that the artwork

was sent to Greever “pending the outcome of the property hearing,” and that

“[o]wnership has not been determined by a judge at this point.” And because Benge

fails to support his argument that delay might ripen into a permanent deprivation with

                                           6
any citation to authority, we hold it waived for inadequate briefing. See Moore v.

Gibson, 195 F.3d 1152, 1180 n.17 (10th Cir. 1999) (“We do not consider

unsupported and undeveloped issues.”).3

      Benge also contends that the defendants violated § 1321 by returning the

artwork to Greever. See Mitchell v. State, 972 P.2d 888, 889 (Okla. Civ. App. 1998)

(section 1321 “allows for the return of the property specified in this section without

complying with the notice and hearing provisions only if there is no dispute

concerning the ownership of the property.” (quotations omitted)). But as noted

above, the allegations of the complaint show that defendants did not permanently

dispose of the artwork. Benge does not provide any support for the proposition that

an individual who claims to own property cannot be involved with its storage

pending disposition.

                                          IV

      We AFFIRM the district court’s dismissal of Benge’s complaint and

DISMISS his appeal to the extent it challenges the district court’s denial of his

motion to amend.


                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge

      3
        In his reply brief, Benge argues for the first time that a post-deprivation
hearing was insufficient because the actions of defendants were pre-planned. “This
court does not ordinarily review issues raised for the first time in a reply brief.”
Stump v. Gates, 211 F.3d 527, 533 (10th Cir. 2000).
                                           7